IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 1 WAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
DR. BARRY L. BENDER,          :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of June, 2015, the Petition for Allowance of Appeal is

DENIED.